DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha (US 2006/0074658) in view of Van Os (US 2010/0312547).
With respect to claim 1 (similarly claim 25 Figs 2-3, 5-6), Chadha teaches a non-transitory computer-readable storage medium storing one or more programs (e.g. a storage medium may store thereon instructions [0022]), the one or more programs comprising instructions (instructions [0022]), which when executed by one or more processors of an electronic device (e.g. when executed by a processor of electronic device 110 and/or 410 in Figs 1 and 4), cause the electronic device to:
receive a first spoken input (e.g. receiving voice input, Fig 3 302, see also spoken inputs 444, 430 and 432 Fig 4 [0037]-[0043])), wherein the first spoken input comprises a spoken trigger (e.g. the voice input comprises “alpha” [0044] whereby “alpha” is a spoken trigger, see also the spoken triggers in 430 and 432 of Fig 4) and requests performance of a first task (e.g. and requests “activate” [0043] i.e. a first task);
in accordance with a determination that the first spoken input comprises the spoken trigger (e.g. when the cell phone 410b "hears" its "name" (e.g., Alpha) [0044]), perform the first task based on the first spoken input (e.g. it may enter an activation state in which it actively listens for (and/or is otherwise activated to accept) further voice commands [0044]);
provide, at a first time, a first response indicating the performance of the first task (e.g., the cell phone 410b may stay active for a period of time [0045] whereby staying active for a period of time is providing a first response indicating the performance of the first task); within a predetermined duration from the first time (e.g. within a predetermined duration from the period of time, as suggested in [0045]):
monitor received audio input (e.g., continue to actively monitor for and/or be receptive to voice commands [0045]) to identify a second spoken input in the audio input (e.g. to identify "Dial, 9-239 . . . " i.e. a second spoken input as suggested in [0045]), wherein the 
However, Chadha fails to teach to provide a second response indicating the performance of the second task.
Van Os teaches to provide a response (e.g. to provide response 105 Fig 2b [0023]-[0024]) indicating the performance of a task (e.g. indicating interfacing with 110m Fig 2a [0022] whereby interfacing with 110m Fig 2a is performance of a task).
Chadha and Van Os are analogous art because they all pertain to providing responses to voice input/commands. Therefore, it would have been obvious to people having ordinary skill in the art before the filing date of the claimed invention to modify Chadha with the teachings of Van Os to include: provide a second response indicating the performance of the second task, as suggested by Van Os. The benefit of the modification would to be to provide reliable feedback to the user, thus increasing user satisfaction in the system.
 With respect to claim 2, Chadha teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to continue monitoring the received audio input i.e. monitoring the received voice commands, see [0045]:
However, Chadha fails to teach while monitoring the received audio input, output a visual indicator, the visual indicator indicating that the electronic device is capable of responding to received spoken input not including the spoken trigger.

Chadha and Van Os are analogous art because they all pertain to providing responses to voice input/commands. Therefore, it would have been obvious to people having ordinary skill in the art before the filing date of the claimed invention to modify Chadha with the teachings of Van Os to include: while monitoring the received audio input, output a visual indicator, the visual indicator indicating that the electronic device is capable of responding to received spoken input not including the spoken trigger, as suggested by Van Os. The benefit of the modification would to be to provide reliable feedback to the user, thus increasing user satisfaction in the system.
 With respect to claim 3, Chadha teaches the non-transitory computer readable storage medium of claim 1, wherein the second spoken input is identified without identifying a physical or virtual button input received prior to identifying the second spoken input (e.g. the second spoken input 444b Fig 4 is identified without identifying a physical or virtual button input received prior to identifying the second spoken input 444b Fig 4 because the system is voice-based activation which does not require a physical or virtual button, as suggested in [0015], [0020]-[0021] whereby the user devices 110a-d may not require any physical interaction to activate voice-response features).
With respect to claim 4, Chadha teaches the non-transitory computer readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to:

cease to monitor for spoken input in the received audio input (e.g. cease to monitor for voice commands input in the received audio input i.e. device 410b may not be responsive to commands received from any user 402, 404, 406, as suggested in [0046] where device 410b during the activation period is responsive only to user 404 Fig 4, so after the activation period, it is obvious device 410b will not be responsive to any user including 404 of Fig 4); and 
receive a third spoken input (e.g. receive voice command 442 Fig 4 i.e. a third spoken input [0040]-[0042]), wherein the third spoken input comprises the spoken trigger (e.g. the spoken input 442 Fig 4 comprises “save”); and
in accordance with a determination that the third spoken input comprises the spoken trigger (e.g. in accordance with an analysis that 442 comprises “save” [0040]-[0042]), perform a third task based on the third spoken input (e.g. perform saving of email address from Sue [0042].
 With respect to claim 5 , Chadha teaches the non-transitory computer readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to:
prior to performing the second task (e.g. prior to performing the second task 444b of Fig 4), determine whether to respond to the second spoken input based on contextual information associated with the second spoken input (e.g. determining whether to respond to 444b based on detecting “alpha, activate” i.e. contextual information associated with 444b, since it is only when “alpha activate is detected and device 410b is activated that 444b is performed, as 
  With respect to claim 6 , Chadha teaches the non-transitory computer readable storage medium of claim 5, wherein determining whether to respond to the second spoken input includes evaluating one or more conditional rules that depend on the contextual information (e.g. determining whether “alpha activate” is coming from a recognized user like user 404 Fig 4, as suggested in [0043]-[0046] whereby “alpha activate” coming from a recognized user like user 404 Fig 4 is one or more conditional rules that depend on the contextual information).
With respect to claim 26 (similarly claim 25 Figs 2-3), Chadha teaches a system (e.g. the system of Figs 1, 4-6) comprising:
one or more processors (e.g. 502/602 Figs 5-6); memory (e.g. 514/610 Figs 5-6); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (e.g. see the programs stored in 610 Fig 6 configured to be executed by processor 602 Fig 6), the one or more programs including instructions for accomplishing all the limitations in claims 1 and 25, see the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675